Citation Nr: 0619575	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in Pittsburgh, 
Pennsylvania that, in pertinent part, denied service 
connection for a bilateral knee disability.  In July 2003, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.  In a January 2005 decision, the Board denied service 
connection for a bilateral knee disability.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2006 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issue remanded.  In a February 2006 Court order, the 
joint motion was granted, the Board's January 2005 decision 
was vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the joint motion and Court remand, the Board 
finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

In the joint motion, the parties agreed that the wording of 
the AMC's June 2004 examination request was improper, as it 
suggested an answer or limited the field of inquiry by the 
examiner.  They also agreed that another examination was 
required as it did not appear that the July 2004 VA examiner 
had reviewed the report of an X-ray study, which was 
performed on the same day as the physical examination.  
Finally, the parties found that, if possible, another 
examiner should perform the new examination.

Since a medical examination is necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand, corrective notice 
should be provided. 
      
      
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a bilateral knee 
disability since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of any current bilateral knee 
disability.  If possible, the examination 
should be performed by an examiner other 
than the doctor who performed the July 
2004 VA examination.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
necessary studies, including an X-ray 
study of the knees, should be performed.

The examiner is requested to obtain a 
detailed clinical history.  After the 
examination, the examiner is requested to 
render an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that any current bilateral knee 
disability is related to the veteran's 
military service.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in an examination 
report.

4.  The claim should then be re-
adjudicated, with consideration of all 
additional evidence received since the 
July 2004 supplemental statement of the 
case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


